Name: Commission Regulation (EC) No 1816/2002 of 11 October 2002 reducing, for the 2002/2003 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  economic policy;  agri-foodstuffs;  plant product
 Date Published: nan

 Avis juridique important|32002R1816Commission Regulation (EC) No 1816/2002 of 11 October 2002 reducing, for the 2002/2003 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member States Official Journal L 276 , 12/10/2002 P. 0016 - 0017Commission Regulation (EC) No 1816/2002of 11 October 2002reducing, for the 2002/2003 marketing year, the amount of aid to producers of certain citrus fruits following an overrun of the processing threshold in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as last amended by Commission Regulation (EC) No 1933/2001(2), and in particular Article 6 thereof,Whereas:(1) Article 5 of Regulation (EC) No 2202/96 establishes a Community processing threshold for certain citrus fruits, distributed among the Member States in accordance with Annex II thereto. When this threshold is overrun, the amounts of aid indicated in Annex I thereto are to be reduced in each Member State in which the threshold has been overrun. The overrun of the processing threshold is assessed on the basis of the average quantities processed under the aid scheme during the three marketing years preceding the marketing year for which the aid is to be fixed, or during an equivalent period.(2) In accordance with Article 23(1)(c) of Commission Regulation (EC) No 1092/2001 of 30 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as amended by Commission Regulation (EC) No 350/2002(4), the Member States have communicated the quantities of oranges processed under the aid scheme. Based on this information, it has been established that the Community processing threshold has been overrun by 8982 tonnes. Within that overrun, Italy has overrun its threshold. The amounts of aid for oranges indicated in Annex I to Regulation (EC) 2202/96 for the 2002/2003 marketing year must therefore be reduced by 1,25 % in Italy.(3) In accordance with the above Article 23(1)(c) of Regulation (EC) No 1092/2001, the Member States have communicated the quantities of grapefruit and pomelos processed under the aid scheme. Based on this information, it has been established that the Community processing threshold has been overrun by 2155 tonnes. Within that overrun, Spain, France, Greece and Italy have overrun their thresholds. The amounts of aid for grapefruit and pomelos indicated in Annex I to Regulation (EC) No 2202/96 for the 2002/2003 marketing year must therefore be reduced by 59,09 % in Spain, 26,23 % in France, 11,47 % in Greece and 28,35 % in Italy.(4) In accordance with the above Article 23(1)(c) of Regulation (EC) No 1092/2001, the Member States have communicated the quantities of small citrus fruits processed under the aid scheme. Based on this information, it has been established that the Community processing threshold has been overrun by 15538 tonnes. Within that overrun, Italy has overrun its threshold. The amounts of aid for small citrus fruits indicated in Annex I to Regulation (EC) No 2202/96 for the 2002/2003 marketing year must therefore be reduced by 10,64 % in Italy.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Where Italy is concerned, for the 2002/2003 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for oranges delivered for processing are indicated in Annex I.Article 2Where Spain, France, Greece and Italy are concerned, for the 2002/2003 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for grapefruit and pomelos delivered for processing are indicated in Annex II.Article 3Where Italy is concerned, for the 2002/2003 marketing year, the amounts of aid to be granted under Regulation (EC) No 2202/96 for small citrus fruits delivered for processing are indicated in Annex III.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 262, 2.10.2001, p. 6.(3) OJ L 150, 6.6.2001, p. 6.(4) OJ L 55, 26.2.2002, p. 20.ANNEX I>TABLE>ANNEX II>TABLE>ANNEX III>TABLE>